COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00193-CV


EDUCAP, INC.                                                          APPELLANT

                                           V.

DAVID VIEREGGE AND KENNETH                                            APPELLEES
VIEREGGE


                                       ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion To Dismiss.”          It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 19, 2013

      1
       See Tex. R. App. P. 47.4.